FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of December HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ HSBC BANK MALAYSIA BERHAD RESULTS FOR THE FINANCIAL PERIOD ENDED 30 SEPTEMBER 2011 - HIGHLIGHTS · Profit before tax for the nine months ended 30 September 2011 was MYR1,019m, MYR217m or 27.1% higher than reported for the same period in 2010. · Operating income grew to MYR2,090m, an increase of MYR278m or 15.3% compared with the same period in 2010. This was mainly due to higher trading profits of MYR542m, an increase of MYR126m or 30.4% and higher income from Islamic banking operations of MYR312m, an increase of MYR80m or 34.4%. · Loan impairment charges and other credit risk provisions at MYR166m increased slightly by MYR1m or 0.5% for the nine months ended 30 September 2011 compared to the same period last year. · The cost efficiency ratio for the nine months ended 30 September 2011 improved to 43.1% from 46.6% for the same period in 2010. · Total assets of MYR72.7bn at 30 September 2011 increased from MYR63.8bn at 31 December 2010 (30 September 2010: MYR59.5bn). · The core capital ratio and risk-weighted capital ratio (net of proposed/paid dividends) remain strong at 8.7% and 12.4% respectively at 30 September 2011. This was slightly lower compared with 9.6% and 13.7% respectively at 31 December 2010 (30 September 2010: 9.8% and 14.2% respectively) as risk weighted assets increased 17.5% to MYR44.9bn (31 December 2010: MYR38.2bn; 30 September 2010: MYR36.2bn) broadly in line with the growth in the balance sheet. The financial statements of HSBC Bank Malaysia Berhad have been prepared in accordance with the applicable approved accounting standards issued by the Malaysian Accounting Standards Board. Commentary Mukhtar Hussain, Deputy Chairman and Chief Executive Officer of HSBC Bank Malaysia Berhad ('the Bank') and Global CEO, HSBC Amanah, commented: "For the first time in history, the Bank has crossed the one billion mark in profit before tax by the third quarter of the year, as profits grew by MYR217m or 27.1% to MYR1,019m. "Our performance reflects positive economic momentum in 2011 in Malaysia with customers actively pursuing opportunities outlined in the Malaysian government's Economic Transformation Programme and across borders in Asia. HSBC Malaysia remains active in supporting its core customers as they continue to grow. "HSBC in Malaysia is poised to expand its network to meet growing local demand. In line with the positive economic growth of the country, we will continue to invest and positively contribute towards the economic and financial development of Malaysia." Financial Commentary HSBC Bank Malaysia Berhad reported profit before tax of MYR1,019m in the first nine months of 2011 (MYR802m for the same period in 2010), an increase of 27.1% or MYR217m compared with the same period last year. Operating income grew to MYR2,090m, an increase of MYR278m or 15.3% compared with the same period in 2010. This was from higher trading profits of MYR542m, up MYR126m or 30.4%; higher income from Islamic banking operations of MYR312m, up MYR80m or 34.4%; higher net interest income of MYR861m, up MYR47m or 5.8% and higher net fee income of MYR356m, up MYR35m or 11.1%. Trading profits advanced on greater foreign currency gains and gains on financial assets held-for-trading and other financial instruments, but were partly offset by lower gains from trading in derivatives. Meanwhile, income from Islamic banking operations showed strong growth as Islamic financing continues to gain momentum in the local and international financial industry. Net interest income rose on account of the rising interest rate environment and larger gross loans, advances and financing base while net fee income improved on higher insurance fees and commission on sales of unit trusts. Other operating expenses for the nine months ended 30 September 2011 increased by 6.5% or MYR55m to MYR900m compared with MYR846m for the same period in 2010, mainly due to higher general administrative expenses (up MYR28m or 11.1%) and personnel expenses (up MYR17m or 4.1%). General administrative expenses were higher mainly on increased recharges for Group IT services, while higher personnel expenses were in line with the increase in headcount due to expansion of the business. Loan impairment charges and other credit risk provisions showed only a slight increase of MYR1m or 0.5% for the nine months ended 30 September 2011 compared to the same period last year. The increase was mainly on higher collective impairment provisions (up MYR22m) due to the expansion in the gross loans, advances and financing base, moderated by lower individual impairment provisions (down MYR20m) due to improvements in loan quality and higher recoveries. Total assets increased by MYR8.9bn or 14.0% to MYR72.7bn compared with 31 December 2010, in tandem with the increase in deposits from customers of MYR6.6bn or 13.8% (30 September 2011: MYR55.0bn; 31 December 2010: MYR48.3bn) and inter-bank deposits of MYR1.1bn or 15.4% (30 September 2011: MYR7.9bn; 31 December 2010: MYR6.9bn). Gross loans, advances and financing at 30 September 2011 stood at MYR39.0bn, MYR4.9bn or 14.5% higher than the MYR34.0bn recorded at 31 December 2010 while the gross impaired loans ratio improved against history at 1.8% (31 December 2010: 2.0%, 30 September 2010: 2.0%). Media enquiries to Marlene Kaur at +or marlenekaur@hsbc.com.my Notes to editors: 1. HSBC in Malaysia HSBC Bank Malaysia Berhad was locally incorporated in 1984 and is a wholly-owned subsidiary of The Hongkong and Shanghai Banking Corporation Limited (a company under the HSBC Group). In 2006, HSBC was the first foreign bank to be awarded a Takaful (Islamic insurance) license in Malaysia. HSBC Amanah Takaful (Malaysia) Sdn Bhd, a joint venture between HSBC Insurance (Asia Pacific) Holdings Limited (49% shareholding), Jerneh Asia Berhad (31% shareholding) and Employees Provident Fund Board of Malaysia (20% shareholding), commenced operations in August 2006. In 2007, HSBC Bank Malaysia Berhad was the first locally incorporated foreign bank to be awarded an Islamic banking subsidiary licence in Malaysia, and HSBC Amanah Malaysia, a full fledged Islamic bank wholly owned by HSBC Bank Malaysia, commenced operations in August 2008. HSBC in Malaysia has a network of 55 branches nationwide, of which 13 are Islamic finance branches. 2. The Hongkong and Shanghai Banking Corporation Limited The Hongkong and Shanghai Banking Corporation Limited is the founding and a principal member of the HSBC Group which serves customers worldwide in over 80 countries and territories in Europe, the Asia-Pacific region, North and Latin America, the Middle East and Africa. With assets of US$2,716bn at 30 September 2011, HSBC is one of the world's largest banking and financial services organisations. Unaudited Condensed Statements of Financial Position as at 30September 2011 Group Bank Figures in MYR '000s 30 Sept 2011 31 Dec 2010 30 Sept 2011 31 Dec 2010 Assets Cash and short-term funds Securities purchased under resale agreements Deposits and placements with banks and other financial institutions Financial assets held-for-trading Financial investments available-for-sale Loans, advances and financing Other assets Statutory deposits with Central Bank Investments in subsidiary companies - - Property and equipment Intangible assets Deferred tax assets Total assets Liabilities Deposits from customers Deposits and placements of banks and other financial institutions Bills and acceptances payable Other liabilities Recourse obligation on loans sold to National Mortgage Corporation Provision for taxation Subordinated bonds Total liabilities Equity Share capital Reserves Proposed dividend - - Total equity attributable to shareholder of the Bank Total liabilities and equity Commitments and contingencies Unaudited Condensed Statements of Comprehensive Income For the financial period ended 30September 2011 Group 3rd quarter ended Year-To-Date ended Figures in MYR'000s 30 Sept 2011 30 Sept 2010 30 Sept 2011 30 Sept 2010 Revenue Interest income Interest expense Net interest income Fee and commission income Fee and commission expense Net fee and commission income Net trading income Income from Islamic Banking Other operating income Operating income before impairment losses Loan impairment charges and other credit risk provisions Impairment losses on available-for-sale financial investments - - - Net operating income Other operating expenses Profit before income tax expense Income tax expense Profit attributable to shareholders Other comprehensive income Fair value reserve - Change in fair value - Amount transferred to profit or loss - Income tax relating to components of other comprehensive income Other comprehensive income for the period, net of income tax Total comprehensive income for the period Profit attributable to shareholders Total comprehensive income attributable to shareholders Basic earnings per MYR0.50 ordinary share 131.8 sen 99.5 sen 328.8 sen 258.0 sen Dividends per MYR0.50 ordinary share (net) - paid in respect of prior year - - 109.2 sen 109.2 sen - interim dividend paid 87.3 sen 87.3 sen 87.3 sen 87.3 sen Unaudited Condensed Statements of Comprehensive Income For the financial period ended 30September 2011 Bank 3rd quarter ended Year-To-Date ended Figures in MYR'000s 30 Sept 2011 30 Sept 2010 30 Sept 2011 30 Sept 2010 Revenue Interest income Interest expense Net interest income Fee and commission income Fee and commission expense Net fee and commission income Net trading income Other operating income Operating income before impairment losses Loan impairment charges and other credit risk provisions Impairment losses on intangible assets - - - Net operating income Other operating expenses Profit before income tax expense Income tax expense Profit attributable to shareholders Other comprehensive income Fair value reserve - Change in fair value - Amount transferred to profit or loss - Income tax relating to components of other comprehensive income Other comprehensive income for the period, net of income tax Total comprehensive income for the period Profit attributable to shareholders Total comprehensive income attributable to shareholders Basic earnings per MYR0.50 ordinary share 123.0 sen 97.5 sen 301.5 sen 249.5 sen Dividends per MYR0.50 ordinary share (net) - paid in respect of prior year - - 109.2 sen 109.2 sen - interim dividend paid 87.3 sen 87.3 sen 87.3 sen 87.3 sen ends/all ﻿ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date: 12December, 2011
